Title: From George Washington to the Board of War, 25 June 1780
From: Washington, George
To: Board of War



Gentn
Whippeny [N.J.] June 25th 1780

I have been honoured with Your several Letters of the 17th—19th & 20, which the constant movements of the Army have prevented me from answering till this time. With respect to the subject of the first and of the Letter it inclosed for General Howe—I beg leave to inform the Board it had long since claimed my particular attention and every measure had been taken by me that appeared practicable to obtain and forward Supplies of provision for the post at West point. The route by which that must go, which comes from the Southward must be governed from time to time as it has been, by the movements & situation of the Enemy, on which head the Commissary and Quarter Master & other persons employed in the transportation will be regularly advised that it may be secure. There are no unnecessary Stores at West point that I know of; so far from it, those which are there are less than they ought to be, if our circumstances would admit of a better supply. The Stores which were at Fish Kill and which possibly might have been exposed—on a serious movement by the Enemy, have been brought down to the River & embarked in Vessels provided for the purpose. A particular account of the provisions forwarded by the Associators will be kept by the receiving Commissary who will be directed to give receipts for it also. This exertion will contribute greatly to our relief—and reflects the highest honor on the Gentlemen concerned in it.
The Board will be pleased to receive a confirmation of the sentences against Capn Coren & Lt Godfrey.
With respect to the application in favor of Lt Conolly’s Son I do not conceive myself authorised to grant it. I have never in a single instance undertaken to give permission to an Officer to go beyond Sea—and whenever requests for the purpose have been made immediately to me—they have been refered to Congress or the parties applying

informed that it was necessary. I return the Board Doctor Shield’s Letter on the subject—which they will if they think proper be pleased to lay before Congress. I should have been happy if it had been in my power to have obliged the Doctor, whose zeal & attachment to our cause seem to give him a claim to every consistent notice in his applications.
I am informed that Lt Colo. Ramsay is desirous that Lt Colo. Connolly should be permitted to go to New York to endeavour to effect their exchange or to return in a limited number of days. and by a Letter of the 16th from Colo. Magaw to Colo. Harrison received yesterday that it is also the Board’s wish. I should be very happy in the final exchange of Colo. Ramsay, and as the State of Maryland who claim Colo. Conolly as their prisoner, have expressed their wish to appropriate him particularly to it, there can be no objection to his going to New York to endeavour to effect it. Lt Colo. Conolly’s exchange under the circumstances of his case should be particularly restricted to that of Lt Colo. Ramsays, or the Enemy may undertake to place it in favor of some other Officer & probably One of the Violators of parole. When he goes to New York, he should proceed immediately to Elizabeth Town. I have the Honor to be with great respect & esteem Gent. Yr Most Obedt st

G.W.

